DETAILED ACTION
This Office Action is in response to the Amendment filed on June 10th, 2022.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In the instant Amendment, claims 1, 6, 8, 13, 15 & 20 have been amended; claims 1, 8 & 15 are independent. Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 8-10, filed 06/10/20212, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Nielsen.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over Janzen et al. (Janzen), U.S. Pub. Number 2018/0096595, in view of Nielsen, U.S. Patent Number 6,665,601.
Regarding claim 1; Janzen discloses an apparatus comprising:
at least one interface configured to be coupled to at least one communication bus, the at least one interface configured to receive bus traffic transmitted over the at least one communication bus (par. 0048; one or more sensor processing units within the traffic optimization system can process images captured by the one or more cameras to detect any of a variety of objects including auto-mobiles, busses.); and
one or more processing devices configured to implement a device authentication system, the device authentication system configured to analyze the bus traffic received via the at least one interface (par. 0048; one or more sensor processing units within the traffic optimization system can process images captured by the one or more cameras to detect any of a variety of objects including auto-mobiles, busses.);
wherein, to analyze the bus traffic, the device authentication system is configured to:
obtain a message in the bus traffic, the message identifying a source that transmitted the message (par. 0077; detection of objects approaching and/or within an intersection can be enhanced and/or rendered more computationally efficient by extracting features concerning an intersection’s surroundings; regions of the image should not contain vehicles and/or pedestrians can be identified and computation reduced by excluding such regions from the areas analyzed to detect motion; detection of road users (vehicles, pedestrians, motorcycles, bicycles) can be enhanced by using the rich family of pedestrian detection processes.);
identify a support vector machine that corresponds to the source (par. 0080; a moving vehicle can be defined as any movement which creates a sufficient movement signature, i.e., is not parked, is within the road pavement, and is identified as a car, motorcycle, bike, or truck by image classification software; pedestrians can be defined as any other humans not in a motorized vehicle or bike which may be crossing the intersection at any point.);
apply a wavelet transform to a waveform of the received message in order to generate a transformed waveform (par. 0087; classification can be performed using cross correlation with a data set of known vehicle audio signatures, and/or using a neural network such as a connectionist temporal classification recurrent neural network and/or using a combined use of a transform such as a wavelet or Mel with a machine learning classifier.);
input the transformed waveform to the identified support vector machine (par. 0078; after features are extracted, they can be fed into a Machine Learning (ML)-driven classifier; detectors that can be used for pedestrian detection include Support Vector Machines (SVM), Random Forests (RF), Neural Nets (NN), or Convolutional Neural Nets (CNN).); and
take action in response to the identified support vector machine determining that the transformed waveform does not correspond to the source (par. 0131; make optimal decisions with respect to control of the traffic signal phase at a given intersection; the traffic optimization system captures as much as information as possible, thereby increasing the performance of the signal timing optimization algorithm.).
Jansen fails to explicitly disclose transmitted the message over the at least one communication bus.
However, in the same field of endeavor, Nielsen discloses communications system for managing messages across a vehicle data bus comprising transmitted the message over the at least one communication bus (Nielsen: col. 5, lines 14-53; figs. 1-2; message transmitted and received over communication data bus 40.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Cornelia into the traffic control system of Jansen comprising transmitted the message over the at least one communication bus to quickly and efficiently sort incoming data bus messages while providing the versatility of being able to store identical messages received from different control units (Nielsen: col. 3, lines 28-34).
Regarding claim 2; Janzen and Nielsen disclose the apparatus of Claim 1, wherein Jansen further discloses the wavelet transform is a Haar wavelet transform (Jansen: par. 0087; classification can be performed using cross correlation with a data set of known vehicle audio signatures, and/or using a neural network such as a connectionist temporal classification recurrent neural network and/or using a combined use of a transform such as a wavelet or Mel with a machine learning classifier.).
Regarding claim 3; Janzen and Nielsen disclose the apparatus of Claim 1, wherein Jansen further discloses the device authentication system includes a support vector machine for each of multiple bus components coupled to the at least one communication bus (Jansen: par. 0078; after features are extracted, they can be fed into a Machine Learning (ML)-driven classifier; detectors that can be used for pedestrian detection include Support Vector Machines (SVM), Random Forests (RF), Neural Nets (NN), or Convolutional Neural Nets (CNN).).
Regarding claim 4; Janzen and Nielsen disclose the apparatus of Claim 3, wherein Jansen further discloses each support vector machine is trained to identify messages sent from its respective bus component (Jansen: par. 0078; after features are extracted, they can be fed into a Machine Learning (ML)-driven classifier; detectors that can be used for pedestrian detection include Support Vector Machines (SVM), Random Forests (RF), Neural Nets (NN), or Convolutional Neural Nets (CNN).).
Regarding claim 5; Janzen and Nielsen disclose the apparatus of Claim 4, wherein, Jansen further discloses to take action, the device authentication system is configured to input the transformed waveform to each support vector machine in order to determine a true source of the message (Jansen: par. 0131; make optimal decisions with respect to control of the traffic signal phase at a given intersection; the traffic optimization system captures as much as information as possible, thereby increasing the performance of the signal timing optimization algorithm.).
Regarding claim 6; Janzen and Nielsen disclose the apparatus of Claim 1, wherein Jansen further discloses the identified support vector machine is configured to determine whether the transformed waveform corresponds to the source based on at least one of: a waveform shape, a magnitude, and a number of peaks (Jansen: par. 0171; performing a Fourier Transform on each pixel in time and searching in frequency for powerful square waves or similar periodic pulse-like waveform is one efficient manner of detecting these EV strobing lights; the “harmonic sum” could treat the fundamental frequency of each frequency candidate; i.e., by multiplying its value with the harmonic sum of the rest of the harmonics, by requiring that its power is no less than some fraction of the total power found elsewhere in the spectrum, or by requiring that its power be above a threshold power level; this variant has value because many classes of pulse train waveforms will always have power in their fundamental frequency.).
Regarding claim 7; Janzen and Nielsen disclose the apparatus of Claim 1, wherein, Jansen further discloses to take action, the device authentication system is configured to transmit an alert to at least one specified user (Jansen: par. 0171; emergency vehicle preemption can be achieved by identifying emergency vehicles approaching a light from video footage; when the emergency lights of the vehicle are on, the vehicle can be identified via the periodicity of the flashing lights, by a unique spatial frequency between on and off lights, and by the intensity of certain colors for given pixels (such as red and blue).).
Regarding claims 8-14; Claims 8-14 are directed to method which have similar scope as claims 1-7. Therefore, claims 8-14 remain un-patentable for the same reasons.
Regarding claims 15-20; Claims 15-20 are directed to non-transitory computer readable medium which have similar scope as claims 1-7. Therefore, claims 15-20 remain un-patentable for the same reasons.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHOI V LE/
Primary Examiner, Art Unit 2436